Case 18-70229-lrc   Doc 29   Filed 02/05/19 Entered 02/05/19 15:51:51   Desc Main
                             Document      Page 1 of 4
Case 18-70229-lrc   Doc 29   Filed 02/05/19 Entered 02/05/19 15:51:51   Desc Main
                             Document      Page 2 of 4
Case 18-70229-lrc   Doc 29   Filed 02/05/19 Entered 02/05/19 15:51:51   Desc Main
                             Document      Page 3 of 4
Case 18-70229-lrc   Doc 29   Filed 02/05/19 Entered 02/05/19 15:51:51   Desc Main
                             Document      Page 4 of 4
